Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered June 15, 1988, convicting him of manslaughter in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant was not deprived of a fair trial by reason of the prosecutor’s remarks during summation. At trial, witnesses testified that the defendant and the victim were engaged in an altercation on the street, which apparently had been provoked by the victim. The defendant went into the house and returned with a car jack. He struck the victim with the car jack, on the side of her body and on her head. When the victim’s son came to her aid, the defendant struck him with the car jack. Although the prosecutor’s comments regarding the credibility of the defense witnesses, as well as her reference to the indictment, were improper (see, People v Blowe, 130 AD2d 668; People v Farmer, 122 AD2d 801; People v Ricchiuti, 93 AD2d 842), the improprieties were rendered harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242).
The defendant has failed to preserve for appellate review his objections to the prosecutor’s alleged bolstering of her witnesses (see, People v Nuccie, 57 NY2d 818; People v Yaghnam, 135 AD2d 763; People v Gonzalez, 102 AD2d 895). We find that review in the exercise of our interest of justice jurisdiction is not warranted in view of the overwhelming evidence of the defendant’s guilt.
Finally, the defendant’s contention that the sentence imposed was unduly harsh or excessive is without merit (see, People v Farrar, 52 NY2d 302; People v Nance, 118 AD2d 664; People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Harwood and Miller, JJ., concur.